Walker, Judge:
In this case plaintiff has filed protest against the liquidation of the collector of customs at the port of New York claiming a manifest clerical error was made in said liquidation.
From the record it appears that entry was originally made on March 11, 1938, at a total entered value of 16,112.03 francs, but the entry was amended in accordance with the provisions of section 487, Tariff Act of 1930, on July 11, 1938, to show a total amended entered-value of 15,122:59 francs. The rate of exchange being .0326 this would equal an entered value of $493, but liquidation resulted in a value of $523.
*523On the trial of the issue all of the papers connected with the entry were admitted in evidence by consent. Attached to the invoice is the following notation:

Entered Value:

100 gross Art. #300 Fes. 54. 45 per gross
15 #6 167. 75
15 • #8 234 00
10 #9 277. 70
10 #200P 62. 40

Correct Value:

#300 @ Fes. 54. 45 per gross_ -Fes. 5445. 00
#6' 183. 70 2755. 50
#8 255. 95 3839. 25
#9 287. 50 2875. 00
#200P 62. 40 624 00
15538. 75
Plus 3% 466. 16
15072. 59
Plus Packing 50. 00
Fes. 15122. 59
It will be observed that in spite of the fact that the item on the fourth line from the bottom of the notation reads “Plus 3%” the importer deducted that amount from the entered value. From an examination of the summary sheet attached to the official papers it appears that the appraiser appraised the merchandise as entered, which would mean that he appraised it at the unit prices shown above under the heading “Correct Value,” plus 3 percent, plus packing. No explanation as to what the 3 percent stands for appears anywhere in the invoice or entry papers, nor, indeed, was any explanation given on the trial, although it was referred to as a discount by Government counsel and in a memorandum sent from the collector’s office which was made part of the record.
It is, therefore, not manifest whether the 3 percent was intended to be added to or deducted from the unit values. As already pointed out,, the appraiser evidently added it on appraisement, and the liquidator correctly performed the mathematical calculation on that basis, which resulted in a total liquidated value of 16054.91 francs, or $523.39.
On the record as made we find no clerical error which this court has power to correct, and the relief asked for in the protest must therefore be denied. Judgment will issue accordingly.